DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019, 3/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 16 and 19 are objected to because of the following informalities:  
In claim 16, line 5, the limitation of “concentration,;” should be corrected into “concentration;”.  Appropriate correction is required.
In claim 19, line 1, the limitation of “first channel region” should be corrected into “the first channel region”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 15 of U.S. Patent No. 10,510,621 in view of Wang (US 2018/0261515). 
Regarding claim 1, Pat ‘621 discloses, in claim 15, a method for semiconductor processing, the method comprising: 
forming a gate dielectric layer over a first active area and a second active area, the first active area and the second active area being on a substrate, wherein the first active area and the second active area have a same conductivity type (all limitations are the same with the limitations recited in claim 15 of Pat ‘621); 
forming a first dipole layer over the gate dielectric layer over the first active area (all limitations are the same with the limitations recited in claim 15 of Pat ‘621); 
forming a second dipole layer directly on the first dipole layer over the first active area and on the gate dielectric layer over the second active area (all limitations are the same with the limitations recited in claim 15 of Pat ‘621); and 
diffusing a first dipole dopant species from the first dipole layer into the gate dielectric layer over the first active area and diffusing a second dipole dopant species from the second dipole layer into the gate dielectric layer over the first active area and the second active area, wherein a dipole dopant concentration of the first dipole dopant species and the second dipole dopant species in the gate dielectric layer over the first active area is greater than a dipole dopant concentration of the second dipole dopant species in the gate dielectric layer over the second active area (all limitations are the same with the limitations recited in claim 15 of Pat ‘621).

Wang teaches, in at least figures 6-7 and related text, the method comprising forming a first dipole layer (221, [40]) over the gate dielectric layer (211 in I area, [38]) over the first active area (“I” area, [33], figures) and the second active area (“II” area, [33], figures) ([42], figure 6); removing the first dipole layer(221, [40])  from the second active area (“II” area, [33], figures) to expose the gate dielectric layer (211 in II area, [38]) over the second active area (“II” area, [33], figures) ([42], figure 6); after removing the first dipole layer from the second active area ([42], figure 6), forming a second dipole layer (222, [50]) directly on the first dipole layer (221, [40]) over the first active area (“I” area, [33], figures) and on the gate dielectric layer (211 in II area, [38]) over the second active area (“II” area, [33], figures) (figures), for the purpose of varying effectively threshold voltages of transistors.
Pat ‘621 and Wang are analogous art because they both are directed to method for semiconductor processing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘621 with the specified features of Wang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Pat ‘621 
Regarding claim 7, Pat ‘621 in view of Wang discloses the method of claim 1 as described above.
Pat ‘621 does not explicitly disclose, in claim 15, the first dipole layer comprises lanthanum, aluminum, scandium, ruthenium, zirconium, erbium, magnesium, or strontium.
Pat ‘621 teaches, in claim 7, the method comprising the first dipole layer comprises lanthanum, aluminum, scandium, ruthenium, zirconium, erbium, magnesium, or strontium (all limitations are the same with the limitations recited in claim 15 of Pat ‘621), for the purpose of varying effectively threshold voltages of transistors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in claim 15 of Pat ‘621 to have the first dipole layer comprising lanthanum, aluminum, scandium, ruthenium, zirconium, erbium, magnesium, or strontium, as taught by claim 7 of Pat ‘621, for the purpose of varying effectively threshold voltages of transistors.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 15 of U.S. Patent No. 10,510,621 in view of Wang (US 2018/0261515), and further in view of Ando (US 2015/0021699). 

Pat ‘621 in view of Wang does not explicitly disclose the first active area comprises a first semiconductor material, the second active area comprises a second semiconductor material, the first semiconductor material being different than the second semiconductor material.
Ando teaches, in at least figure 1 and related text, the method comprising the first active area (21A, [34]) comprises a first semiconductor material ([34]), the second active area (21B, [34]) comprises a second semiconductor material ([34]), the first semiconductor material being different than the second semiconductor material ([34]), for the purpose of varying effectively threshold voltages of transistors.
Pat ‘621, Wang, and Ando are analogous art because they all are directed to method for semiconductor processing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘621 in view of Wang with the specified features of Ando because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Pat ‘621 in view of Wang to have the first active area comprising a first semiconductor material, the second active area comprising a second semiconductor material, the first semiconductor material being different than the second semiconductor material, as taught by Ando, for the purpose of varying effectively threshold voltages of transistors.
5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 15 of U.S. Patent No. 10,510,621 in view of Wang (US 2018/0261515), and further in view of Greene (US 2012/0108017). 
Regarding claim 5, Pat ‘621 in view of Wang discloses the method of claim 1 as described above.
Pat ‘621 in view of Wang does not explicitly disclose the first active area and the second active area has a same dopant concentration of a first conductivity type.
Greene teaches, in at least figure 1 and related text, the method comprising the first active area (100, [28]) and the second active area (200, [28]) has a same dopant concentration of a first conductivity type ([28], figure), for the purpose of varying effectively threshold voltages of transistors.
Pat ‘621, Wang, and Greene are analogous art because they all are directed to method for semiconductor processing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘621 in view of Wang with the specified features of Greene because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Pat ‘621 in view of Wang to have the first active area and the second active area having a same dopant concentration of a first conductivity type, as taught by Greene, for the purpose of varying effectively threshold voltages of transistors.
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,510,621. Although the claims at issue are not the conflicting claims have been patented.
Regarding claim 16, Pat ‘621 discloses, in claim 10, a structure comprising: 
a first transistor on a substrate (all limitations are the same with the limitations recited in claim 10 of Pat ‘621), the first transistor comprising: 
a first gate dielectric layer over a first channel region in a first active area, the first gate dielectric layer being doped with a dipole dopant species at a first dipole dopant concentration (all limitations are the same with the limitations recited in claim 10 of Pat ‘621),; and 
a first gate over the first gate dielectric layer (all limitations are the same with the limitations recited in claim 10 of Pat ‘621); and 
a second transistor on the substrate (all limitations are the same with the limitations recited in claim 10 of Pat ‘621), the second transistor comprising: 
a second gate dielectric layer over a second channel region in a second active area, the second gate dielectric layer being doped with a dipole dopant species at a second dipole dopant concentration, the first dipole dopant concentration being greater than the second dipole dopant concentration, wherein the first channel region is a different material from the second channel region (all limitations are the same with the limitations recited in claim 10 of Pat ‘621); and 
a second gate over the second gate dielectric layer (all limitations are the same with the limitations recited in claim 10 of Pat ‘621).
Regarding claim 17, Pat ‘621 discloses the structure of claim 16 as described above.

Regarding claim 18, Pat ‘621 discloses the structure of claim 16 as described above.
	Pat ‘621 further discloses, in claim 10, the first transistor and the second transistor are a same conductivity type device (all limitations are the same with the limitations recited in claim 10 of Pat ‘621).
Regarding claim 19, Pat ‘621 discloses the structure of claim 16 as described above.
	Pat ‘621 further discloses, in claim 10, first channel region comprises a different semiconductor material than the second channel region (all limitations are the same with the limitations recited in claim 10 of Pat ‘621).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “doping the second active area with a second dopant, the second dopant being the first conductivity type, the second active area having a second dopant concentration of dopants having the first conductivity type, wherein 
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3-4 that recite “the first active area and the second active area has a same dopant concentration of a first conductivity type” in combination with other elements of the base claims 1 and 3-4.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 6 that recite “forming the first dipole layer and the second dipole layer over the third active area; prior to diffusing, removing the first dipole layer and the second dipole layer from over the third active area” in combination with other elements of the base claims 1 and 6.
Claims 8-15 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 that recite “depositing a first blocking layer over the gate dielectric layer in the first device region and the second device region; removing the first blocking layer from the first device region to expose the gate dielectric layer in the first device region” in combination with other elements of the base claims 8.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TONG-HO KIM/Primary Examiner, Art Unit 2811